0l-t5~Ol77~CfL


         WlHlE L.M'CbmElt
                                      )
                VS.                   )     TtiE^Coju&LaEAti&AK
         SMJFMEjofjfeus^             l^TH£-SwlB£khLI2isr^ia^aL7£)CA£^
                                     ^kT^tioutfod^JlExAL
                                                          'STCOOfff
         #~^"5                                              ^rcr
           z_                                           CMR'STOPHEf, A PR/NE




         nHJJFjMlF P>ARk RE SPnAlJEAfr; bJoulA S>tfouJTtie CoutfTTHE



         ThlE IP1&I Comof- HAZRzS Coum^Xgl^SjkrllSncKxjil^




             Ba^HaLoM&„7^iaL£o^


                              JX




         M£u$kL&EJl.oMABI.E .lud^
.±o££_
         mJ Fvtrw %Jxlza1 DisrAicTcou/trTudlE TMtaI'jchimlaIaI

         TepTaiaIzaI^THE ATTACHEJ PETiTzoaI To Coa/VEa/E ACouAT of
         JaIQi/IM 4otnr.flTAAZ/JAl CaSPztAc<iJJtiOFfzCZA\ OPPfiESSZoAl"
         i»
              VlalMzodl QEJ^MiUlMH oF PEfao/\/S T/J CvSTod^'
         11AMkAVATEdI PE'AfuM?'iEcuXlMl EXtCuTmAJ OF(hfA/MEAftl A<&
         T)fr fPfL(*t"AaIJ A/JtfF nf nFFrczA I CtfAciTHfi
         Tti£M Ma&aA/L 2JEKE. PMceJ oA FzlE Add THEaIJ?EM01/eJ
         h\i k&Mkh VJxTrt jJo RESAAlSe.THE PETxTi^EASTl/l
          ^ijFFe/5 fAoin T/4EKE ArTS l/i Pu^uXTvF A FAZH AtULSfEJEdSi
         thai

         6^ The AuThmzt* oF Mia/ AccarrfAjbhSlte STAa/Jza/3S of
         RvfHfRCnri V. State, IL TEx. APP Ctfttlgfi) (MotEAC? V.RqaLL, IHT^tf
         in LuklTfUmil M Wicd states1'A SfiezJH TXiaHMEAaIs
         k gaw^ S/eeJH tktaI kkti -The miff To 1-TmA<i RF
         SEr.rjtzJ BM The htfTT q£ HAkEAUMfti oL JDAai{dAmul\
         SEE Aisn MERAkM aaIaI. r.c.p AtrrvL       :
         (APP. 7Dzsr 2na4)lM Lid AI Zhl=lE3j±zAzzJ*L AJrtfXlcT
         Cmjj&JZ-mcfFj. To TtfZAl oaIA rmffiEA TS Su#tfm£/£.
         R«a aaaa/Mma AcTldaL
                                 TTJT.

         TtiE RIMT oF A/J ace us tJ //JA CMMZdAl BMS^nz^sUk^
         faeJH BAUc TfcLAL M AtJ TaaPapt-taI Tufi<\ (a/Ac Afour
          juARaaOeeJLBm THe CoKAAAnAJ Mud J£am Thf FaPIiest TiaaFS>
         AaLL r< taTeaJJieA To PAFVpaIT3oveKa/mea/Ta\ offTciAlt&om
         QMESSZttt THE CiTzzeaJ Bit Holdtoll CKZMIA/aI PRoSEcT^bJS
         Su^eMLmm Him For Ml Ufl/KB&Mt-/Ea/W/ oFTimF
2lqF£>
         TkTRudAlS id Tf)F AJMXAlzJTiirLpjdof' cIeaaia/aI Justice .
         £^PAt&£JTuAAAM^^^                                      ,

         MldlSTzlllALX/L^
         jhSjclJEEi*^^                                ;
                            3C                    -           .       ^   ,
         ££fe[>^
         REStiadiEAtLju^^
         AJjIAIIZjOTaAmUA^                                        ^

                            w.
         M5slJB1E-£EIzZ^

         frKTAidldSJlb^Mld
         Ml^lEEl^MlALMmM^XhlhlT-A-B^
           jAflfeJ^E^^


         BE-JSStU£JU2SLJikBJCaj^^                                     -



         OLdMLEmll OkllBSOaAL                 =           *
                                                          ZIErC
                        QiZM




3 of k
                  CmeM imkkL
WJIIIFJ .AfcOouBlL                                    JjtFkEZ&d TuJtciaI
SFaI**0X<H1±L7                                      9Z$T(\Z<T CooUT OF
                                                     Mm CduaM Texas
                            MSldlAMushE^
zm hu offxcia) cAfocrra



                          d/ue/?
   DaI ThicMu rAAAFTn Af MemI TUF &#P<tolAh APPlxcATxcd 4o£
iiltTT rt> tr>A*lJAnn/t< nUJtt cipPea<?K To Tut fwhTTHATTHESAHlE
SikuLL hE,
GuittL
QeAleI                                         IT   TS iQ QUhltEA.
    TT IS TUEREta                  Ttixr The HtcthzcT CjiufT TudlE
OF Hamik r*uAtr<A c.nufr dnnmJMli Jfaa/Mze RAM MoVE ^uaaJl
JjJtTH T#TAl QiJk£_ RoaIA /OUl^ATlo^ Aa/J ?>1VE MzTTBaI
UuIeikH n£ ^ucH.
izadEJLmLTm.                            JasloL                 JnJ£.



                                        PA.£$ZdlA/4 ?0d5£
tttiikxr a
                                        /jojy^Mt—

             .TUE-STAT£c>£T£xAS-                            _ZdTHE-l?±^faJ&MJ-
               _J£                                          MmieT£.ouAT_aE-
             IdllXELMQOoijElL                               JtMkLLcouimj^ttLS^


             TalMHom-X-ILAAA'i-.CoticEllL^

                     MA^tiJbEztl^TFo^XAlam^Mt^wMo^^yJM tizSa To gp-JbjJ_
             THE^Q>d£ttcLti<J-U-lAjMcti-aL>^
             llAcX^faTME-ScAlES^nA-hAlAdcE^^^
             $%STEM,JXS-kEzt&_lLlL.                     :
                  ,QA//jL/gEfllf££7z^                          THE //^/.BEalEA/lEA
              OiCC£SS-^J'M£-CouRfSj-ld2Xy-A^AlK^0^oT^
             THfL.Ru)ES_>£uidEM£LM^^^
              HmL-J3A&3MEd_c&djx.AAAdjM


                 2l&Ji*a£-ISJrtM
             htUd5[±OEExCZAm-aMR£U£A»J)£^
              PuA/zQfeJ^2uJZHauT^7faALAdA_ZAj/Ja/A^
             &Zft(4<j£_Adh-S}&ujztJa^aE^QXiEMiAi^

                 _ite£j^jtiAjLLBEZj&-jc!^^
             BuTZAm.:odE_Of_THL_JAM<d.J/2ctL^



             AiMidZ£llATud.*MtioJjJUL%^^
             7o_kl^ti£^Ji^TM£JiMZ//JlS.cA^EAA£
             (Lcc,u±EAMs„SEAlr„auZTo-bEJ!tiEAilk£4
             Td.SucFI_C.zAe.ute3TAALES_tiou^
             TlilLuML^UAtLAAdWS.XA/A^JLkiAT^                       CotliTjiTuTioAl
SlQFJl       killtiE^udMi£dMlE-t3MJ13l)lBho^ULb^GQD,               .
£KHxJ>xr&



                 Wttu- TML-hEJJ& SAiA,E\/EA/Tfai/W THEAE xS A6MJ£JdM£Jlb^EEI&LL
            P&TAtJtaIQ To THE CAlAAxM TuiTZCE S%£T&h MMElM HAfldXiLooAlTZ
            TaI UaPE THAT THE REaAeP CML ££EL AAcj farfTAATiobl ojJJ. HAVE a. mllLJ&M&L
            Tn Help yv\e ^tazaI m<* &ALjm Am zdam/tL ^thatAau x ua.ll SMm mHat
            CM( aJM&JLS h£ SEEaL ni<A ZAlflacEffc.£.
             (fJhfeJ: THf Armtej UA^E^jLjcdLaAcEMml Zp WottiMi gjiA kml Sirto*
            TDtaI 3 3 nf ZtJj2i£ AAnftnK. REAlaAL EEldBTBE AamkEl KEFuSES To PIEA
            Tn a rUTMC up AtAfar comanT FAam TmrAoxA/r isjjjMM_AI(These (alT*
            ipf omtllXML ad^/zMTiadS *FTHE ClM AXMCS oPTHE <Lccs£MlA£MdjL.




 6 of I
HARRIS COUNTY SHERIFF'S OFFICE JAIL                 /NORTH HqUSTON T& ?*&%
 Name: tizlUE AAVbcJEtf
                                                       23 MAR 2015 PM 2.1
  SPN: OlMlALj      Cell: XCl.
 Street: 1q\ 5f\tf TArXAttO
      HOUSTON, TEXAS 77002




                                      Courtof tw&ti
                                      3d7/, PWftolyn
                                      HovSToa/
                                             JTStfl^ tyoojL

                                      7700220&6«9       i>'in>iMii"i>i|Mi»ii|iii>.iiii>iiMii>i.iipi   i<ii'ii»i